t c memo united_states tax_court mark n wright and erica y wright petitioners v commissioner of internal revenue respondent docket no filed date ps established offshore entities and an offshore bank account and credit card that they used to conceal unreported income ps also understated their s corporation’s income and failed to include in their income distributions from the s_corporation that exceeded their basis r determined deficiencies for and and additions to tax pursuant to sec_6651 i r c for and r determined civil_fraud penalties for p-h pursuant to sec_6663 i r c for and in the alternative to liability for sec_6663 i r c r determined accuracy-related_penalties for ps pursuant to sec_6662 i r c for and held r’s deficiency determinations for and are sustained held further ps are liable for the additions to tax pursuant to sec_6651 i r c for and held further p-h is liable for the civil_fraud penalty pursuant to sec_6663 i r c for and mark and erica wright pro sese stephen r takeuchi for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition for judicial review of a notice_of_deficiency issued date to both petitioners for their and taxable years respondent determined the following federal_income_tax deficiencies additions to tax and penalties for petitioner mark n wright’s mr wright and taxable years year deficiency dollar_figure dollar_figure dollar_figure addition_to_tax sec_6651 dollar_figure dollar_figure -- penalty sec_6663 dollar_figure dollar_figure dollar_figure 1petitioners were represented by william randolph klein at trial on briefing and until his death on date 2unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined the following federal_income_tax deficiencies additions to tax and penalties for petitioner erica y wright’s mrs wright and taxable years year deficiency dollar_figure dollar_figure dollar_figure addition_to_tax sec_6651 dollar_figure dollar_figure -- penalty sec_6662 dollar_figure dollar_figure dollar_figure after concessions by respondent the issues for decision are whether petitioners failed to report distributions in excess of their basis from an s_corporation m wright associates inc a k a wright associates inc wright associates for their and taxable years in the amounts of dollar_figure dollar_figure and dollar_figure respectively whether petitioners understated their income from wright associates by dollar_figure for taxable_year whether petitioners failed to include in income for their taxable_year dollar_figure that they deposited into an offshore_account 3respondent has conceded that health insurance premiums that wright associates paid on behalf of petitioners for and in the amounts of dollar_figure dollar_figure and dollar_figure respectively and for which petitioners claimed a 60-percent deduction should not be included in petitioners’ taxable_income respondent has also conceded that mrs wright is not liable for the sec_6662 accuracy-related_penalty on any portion of the underpayment to which a sec_6663 civil_fraud penalty applies whether petitioners are liable for the addition_to_tax pursuant to sec_6651 for their and taxable years whether mr wright is liable for the civil_fraud penalty pursuant to sec_6663 for his and taxable years whether in the alternative if mr wright is found not to be liable for the civil_fraud penalty pursuant to sec_6663 on any portion of the underpayment for any of the years in issue petitioners are liable for the accuracy-related_penalty pursuant to sec_6662 on such portion of the underpayment findings_of_fact some of the facts have been stipulated and are so found the stipulations of the parties with accompanying exhibits are incorporated herein by this reference at the time this petition was filed petitioners resided in sarasota florida a general background petitioners had been married for approximately years as of the time of trial mr wright has a bachelor of science degree in business and a master’s degree in business administration mr wright is a certified_public_accountant and certified financial planner who worked in those capacities during and mrs wright has a high school education mr wright is the sole stockholder of wright associates and during and owned and operated the s_corporation a form_1120s u s income_tax return for an s_corporation was filed for wright associates for the years in issue petitioners are and were during the years in issue officers of wright associates mr wright also owns and owned and operated during and consultation mediation services l l c consultation mediation a single member limited_liability_company consultation mediation did not file federal tax returns for the years in issue as it was a disregarded entity4 and its relevant tax matters were reported on schedule c profit or loss from business of petitioners’ joint form_1040 u s individual_income_tax_return mr wright performed accounting services for and provided tax_advice to clients of wright associates and mrs wright performed secretarial duties for wright associates for which they were compensated during the years in issue mr wright also provided investment advice to individuals including inter alia jo ann mohr ms mohr during and mr wright taught a business_entity with only one owner is classified as a corporation or is disregarded if the entity is disregarded its activities are treated in the same manner as a sole_proprietorship branch or division of the owner sec_301_7701-2 proced admin regs 5jo ann mohr ms mohr was not a client of wright associates the record does not indicate whether ms mohr was a continued an estate_planning class at nova southeastern university for which he was compensated mr wright also received compensation from security mutual_life_insurance_company in and although it is unclear what services he performed b filing of federal tax_return sec_1 petitioners’ joint returns petitioners requested an extension of time to date to file their joint form_1040 federal_income_tax return on their request for an extension petitioners estimated their tax_liability to be zero and remitted no payment petitioners mailed their return on date and respondent received it on date petitioners requested an extension of time to date to file their joint form_1040 federal_income_tax return and subsequently requested a further extension to date on their first request for an extension petitioners left the line for the estimate of their tax_liability blank and remitted no payment respondent approved petitioners’ second request respondent received petitioners’ return on date petitioners requested an extension of time to date to file their joint form_1040 federal_income_tax continued client of consultation mediation or a personal client of mr wright return and they subsequently requested a further extension to date on their first request for an extension petitioners estimated their tax_liability to be dollar_figure and remitted no payment petitioners mailed their return on date and respondent received it on date wright associates’ returns mr wright was responsible for filing wright associates’ federal tax returns for the years in issue respondent received wright associates’ form_1120s for its taxable_year on date respondent received wright associates’ form_1120s on date wright associates requested an extension of time to file it sec_2001 form_1120s to date respondent received wright associates’ form_1120s on date on schedule b other information of the and forms 1120s both cash and accrual were checked as the method_of_accounting wright associates did not list any trade notes or accounts receivables on its balance sheets or on schedule l balance sheets per books of its and forms 1120s c distributions during wright associates distributed to petitioners dollar_figure wright associates also issued checks totaling dollar_figure to petitioners’ children also during wright associates issued checks totaling dollar_figure to consultation mediation during wright associates transferred to petitioners amounts totaling dollar_figure either by check or transfer to petitioners’ personal bank account of the total amount transferred to petitioners dollar_figure constituted personal distributions wright associates also issued checks to petitioners’ children totaling dollar_figure and to consultation mediation totaling dollar_figure during wright associates distributed to mr wright dollar_figure in addition for each of the years in issue wright associates paid for petitioners’ health insurance the premiums for this insurance for and were dollar_figure dollar_figure and dollar_figure respectively for which petitioners claimed a 60-percent deduction d offshore banking investments and transactions during the years in issue petitioners maintained an offshore bank account and credit card the offshore bank account was at leadenhall trust company ltd leadenhall in the bahamas leadenhall issued petitioners a mastercard credit card in addition mr wright made offshore investments for 6petitioners’ children paid back dollar_figure to wright associates 7the mastercard credit card issue by leadenhall operated continued petitioners and advised ms mohr to make similar investments petitioners and ms mohr invested in cash-4-titles an investment scheme promoted and operated by individuals and business entities in the united_states the bahamas and the cayman islands cash-4-titles was in fact a massive illegitimate ponzi scheme later shut down by the securities exchange commission sec and investigated as part of the internal revenue service’s irs offshore credit card projectdollar_figure mr wright was apparently continued similar to a debit card the funds petitioners deposited in their leadenhall bank account were used to pay for the charges they incurred on their mastercard credit card 8the operation of cash-4-titles is explained in ex_parte dill dill carr stonbraker hutchings p c so 2d ala as follows ‘ messrs homas and gause raised money from investors that was to be loaned to c4t which in turn would finance the cash titles’ stores to make car loans to the general_public ’ ‘messrs homa and gause agreed to pay investors between and per month on funds loaned to c4t and remit the interest payments to investors on a monthly basis ’ in fact ‘most if not all of the investor funds were not used by c4t for the car title loan business instead c4t transferred the funds to accounts at the bank of bermuda in the cayman islands controlled by messrs homa and gause and used the funds in classic ponzi scheme fashion to pay interest to investors and pay personal expenses for messrs homa and gause to support their lavish lifestyle ’ id pincite 9see sec v homa wl n d ill sec v homa wl n d ill 10on brief and at trial petitioners object pursuant to fed r evid to the court’s consideration of testimony by internal revenue_agent robert sullivan mr sullivan about an alleged deal mr wright attempted to make with mr sullivan during the examination process the court need not consider the objection further because mr sullivan’s testimony would not continued unaware that cash-4-titles was a ponzi scheme but was aware of the offshore credit cards and the tax_evasion opportunity they offered at the time he recommended it to ms mohr and invested himself petitioners and ms mohr made several investments in cash-4- titles the investments in which petitioners and ms mohr both participated resulted in class action lawsuits another investment in which only ms mohr participated resulted in a national association of securities dealers nasd claim by ms mohr against mr wright for violations of the florida securities and investor protection act violations of federal securities laws breach of contract common_law fraud breach of fiduciary duty negligence and gross negligence class action lawsuit in the first type of investment in cash-4-titles petitioners and ms mohr invested in offshore entities known as companies limited by guarantee clgs dollar_figure mr wright paid an continued affect the court’s conclusions thus notwithstanding the trial ruling admitting mr sullivan’s testimony the court has not considered his testimony in that regard in deciding this case 11a company_limited_by_guarantee clg is an entity of united kingdom origin that does not have an exact counterpart in u s tax law bahamian law defines a company_limited_by_guarantee as a company that is formed on the principle of having the liability of its members limited to such amount as the members respectively undertake to contribute to the assets of the company in the event of a winding up companies act act continued application fee of dollar_figure to create an offshore investment package which consisted of a legal opinion letter regarding the u s tax law compliance of clgs and an investment portfolio that included clgs and petitioners’ leadenhall bank account and mastercard credit card mr wright acting through hal jones mr jones a cash-4-titles promoter created the clgs to be conduits to funnel his and his clients’ funds to a new mutual_fund the mutual_fund was set up and run in the bahamas by cardinal international which in turn was supposed to have invested the funds in the u s title loan business a k a cash-4- titles ms mohr invested in a clg called blues brothers limited blues brothers and petitioners invested in clgs called britannia footpaths limited and sarasota investment club the mastercard credit card that leadenhall issued to and that was used by petitioners was in the name of one of their clgs sarasota investment club shortly after petitioners and ms mohr made the investments cash-4-titles was shut down by the sec a class action lawsuit and a lawsuit by the court-appointed receiver were commenced against bank of bermuda by or on behalf of the american continued no sec 12the opinion letter was issued by dean heimos l l c a colorado law firm investors in which petitioners and ms mohr participateddollar_figure the lawsuits were settled and petitioners and ms mohr recovered some of their invested fundsdollar_figure national association of securities dealers claim the second type of cash-4-titles investment which ms mohr made through mr wright was represented by mr wright to be in annuities and mutual funds mr wright received income from selling the mutual funds which income he assigned to wright associates ms mohr per mr wright’s recommendation purchased through her prim securities inc prim securities account promissory notes of rolls royce ltd rolls royce which was another clg used to raise funds for cash-4-titles on date shortly after the sec began its investigation into cash-4-titles ms mohr through her attorney requested by letter that mr wright return her invested funds on date ms mohr instituted an nasd claim against mr wright and prim securitiesdollar_figure ms mohr’s claim was settled via nasd dispute 13see stenger v leadenhall bank trust co wl n d ill wolff v cash titles wl s d fla affd 135_fedappx_329 11th cir see also 351_f3d_1348 11th cir 14the record does not indicate the amount of petitioners’ or ms mohr’s recovery 15ms mohr’s nasd claim against mr wright and prim securities involved her investment in rolls royce ltd promissory notes it was separate from and did not include her investment in the blues brothers limited clg that resulted in her continued resolution in ms mohr was awarded dollar_figure by nasd of which mr wright was responsible for dollar_figuredollar_figure mr wright made what he characterized as a dollar_figure accounting adjustment to reflect and create a reserve for ms mohr’s nasd claim on wright associates’ tax_return on the form_1120s dollar_figure was included in the dollar_figure return and allowance amount listed on line b which was subtracted from gross_receipts or sales on line a as a result wright associates’ and ultimately petitioners’ taxable incomes were decreased by dollar_figure for the accounting adjustment offsetting the debit entry to return and allowance was a credit to a shareholder loan payable account for mr wright offshore credit card account petitioners maintained an offshore credit card at leadenhall in the name of sarasota investment club for all of the years in issue on date petitioners deposited six dollar_figure checks totaling dollar_figure into their bank account at leadenhall one leadenhall deposit check was dated date two were dated date and three were dated date petitioners used their credit card to make personal_expenditure sec_15 continued participation in the class action lawsuits 16prim securities settled with ms mohr for dollar_figure which was deducted from ms mohr’s award of dollar_figure and paid for these expenditures with the dollar_figure deposited in their leadenhall bank account e petitioners’ health mr wright has experienced health problems in recent years in mr wright had a stroke in he developed chest pressure and following a stress test underwent several procedures including two heart catheterizations and placement of stents into obstructed arteries in mr wright sought treatment for memory loss and was scheduled to receive further memory testing at the time of trial mrs wright also has health problems having suffered from crohn’s disease for more than years f procedural history on date petitioners filed a joint bankruptcy petition under chapter of the bankruptcy code on date the bankruptcy court issued an order denying confirmation and dismissing the case in response mr wright on date filed a voluntary conversion of his chapter case to a chapter case mrs wright did not join in the conversion as a result the bankruptcy court directed that the joint bankruptcy case be separated on date in date the bankruptcy court adjudged mr wright’s debts to ms mohr then in the amount of dollar_figure to be nondischargeable mr wright’s chapter case was discharged by the bankruptcy court on date pursuant to u s c section mrs wright’s chapter bankruptcy was closed on date the above-mentioned notice_of_deficiency was issued to petitioners on date petitioners filed a timely petition disputing the deficiencies additions to tax and penalties on february dollar_figure as the petition was timely filed and was not filed during a period the automatic_stay was in effect this court has jurisdictiondollar_figure 17a taxpayer ha sec_90 days or days if the notice is addressed to a person outside the united_states from the date that the notice_of_deficiency is mailed to file a petition with this court for a redetermination of the contested deficiency sec_6213 respondent mailed the notice_of_deficiency to petitioners on date the 90th day thereafter was monday date which was a legal_holiday in the district of columbia see rule b when the last day prescribed under authority of the internal revenue laws for performing any act falls on a legal_holiday the performance of such act shall be considered timely if it is performed on the next succeeding day which is not a legal_holiday sec_7503 pursuant to sec_7503 the last day petitioners could have filed a petition with this court was tuesday date one day later than the date on the notice_of_deficiency 18the bankruptcy code specifically u s c sec_362 expressly bars the commencement or continuation of a proceeding before the united_states tax_court concerning the tax_liability of a debtor who is an individual unless relief from the automatic_stay is granted by order of the bankruptcy court see u s c sec_362 the automatic_stay generally remains in effect until the earliest of the closing of the case the dismissal of the case or the grant of a denial or a discharge u s c sec_362 the normal 90-day period for filing a timely petition with this court is suspended for the period during which the taxpayer is prohibited by reason of the automatic_stay from filing a petition in this court and for days thereafter sec_6213 opinion i burden_of_proof as a general_rule the commissioner’s determination of a taxpayer’s liability for an income_tax deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is improper see rule a 290_us_111 a limitation on this general_rule potentially applies in this case courts of appeals including that for the eleventh circuit to which an appeal in this case would normally lie have indicated that before the commissioner may rely on the presumption of correctness in unreported income cases the determination must be supported by at least a minimal factual predicate or foundation of substantive evidence linking the taxpayer to the income generating activity or to the receipt of funds 994_f2d_1542 11th cir affg tcmemo_1991_636 see also 116_f3d_1309 9th cir 909_f2d_915 6th cir where the commissioner introduces such evidence to support a determination that the taxpayer received unreported income as respondent did here the burden generally is on the taxpayer to show by a preponderance_of_the_evidence that the determination was arbitrary or erroneous 181_f3d_1002 9th cir affg tcmemo_1997_97 deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he is entitled to any claimed deductions 292_us_435 however pursuant to sec_7491 the burden_of_proof on any factual issue that affects the taxpayer’s tax_liability may be shifted to the commissioner where the taxpayer introduces credible_evidence with respect to such issue the burden will shift only if the taxpayer has inter alia complied with substantiation requirements pursuant to the internal_revenue_code and cooperated with reasonable requests by the secretary for witnesses information documents meetings and interviews sec_7491 in the instant case petitioners did not present any credible_evidence at trial notably the court did not find mr wright’s testimony to be credible as he often provided inconsistent and implausible answers in addition petitioners did not comply with the substantiation requirements and failed to provide respondent with requested documentsdollar_figure accordingly sec_7491 is inapplicable and the burden 19respondent sent wright associates form_4564 information_document_request on july and date and date to which petitioners failed to respond fully and properly respondent then formally repeated the three requests by issuing formal document requests with a letter explaining the matter on dec and and date subsequently during discovery petitioners failed to respond to respondent’s interrogatories and request for production of documents and provided incomplete responses after the court granted respondent’s motions to compel see infra note remains on petitioners to prove that respondent’s determination of income_tax deficiencies is incorrect ii s_corporations a general rules an s_corporation is a small_business_corporation that has an s_corporation_election in effect for the taxable_year pursuant to sec_1362 sec_1361 sec_1366 through govern the tax treatment of s_corporation shareholders sec_1366 provides that a shareholder shall take into account his or her pro_rata share of the s corporation’s items of income loss deduction or credit for the s corporation’s taxable_year ending with or in the shareholder’s taxable_year stated otherwise sec_1366 establishes a regime under which items of an s_corporation are generally passed through to shareholders rather than being subject_to tax at the corporate level sec_1366 however limits the aggregate amount of such flowthrough losses and deductions that a shareholder may claim to the sum of his or her adjusted_basis in the stock of the s_corporation and his or her adjusted_basis in any indebtedness of the s_corporation to the shareholder as regards basis sec_1012 sets forth the foundational principle that the basis_of_property for tax purposes shall be the cost of the property cost in turn is defined by regulation as the amount_paid for the property in cash or other_property sec_1_1012-1 income_tax regs sec_1367 specifies adjustments to basis applicable to investments in s_corporations basis in s_corporation stock is increased by income passed through to the shareholder under sec_1366 and decreased by inter alia distributions not includable in the shareholder’s income pursuant to sec_1368 items of loss and deduction passed through to the shareholder under sec_1366 and certain nondeductible noncapital expenses sec_1367 b distributions sec_1368 addresses the treatment of distributions and differentiates s_corporations having accumulated_earnings_and_profits by reason of prior periods of operation as a c_corporation and those without for s_corporations with accumulated_earnings_and_profits dividend treatment applies in enumerated circumstances sec_1368 the typical rule for entities without accumulated_earnings_and_profits such as wright associates is that distributions are not included in a shareholder’s gross_income to the extent that they do not exceed the adjusted_basis of his or her stock but are applied to reduce basis while any distribution amount in excess of basis is treated as gain from the sale_or_exchange of property sec_1368 a taxpayer must establish the basis of his or her stock for purposes of determining the amount of gain he or she must recognize proof of basis is a specific fact which the taxpayer has the burden of proving 271_f2d_44 9th cir affg tcmemo_1957_193 internal revenue_agent robert sullivan and respondent both specifically requested that petitioners provide information about mr wright’s stock basis in wright associatesdollar_figure petitioners despite mr wright’s extensive experience with accounting and tax matters failed to comply petitioners received dollar_figure dollar_figure and dollar_figure as distributions from wright associates in and respectively respondent determined that to the extent the distributions exceeded basis petitioners were required to include them in their income in the amounts of dollar_figure dollar_figure and dollar_figure for and respectively 20respondent served on petitioners interrogatories and a request for production of documents on date requesting inter alia that petitioners provide calculations of their basis in wright associates from its incorporation through petitioners failed to respond and respondent filed with the court on date a motion to compel production of documents and a motion to compel responses to respondent’s interrogatories the court by orders dated date granted both of respondent’s motions to compel petitioners’ responses to the orders to compel failed to provide the requested calculations or documents petitioners’ response to respondent’s request for production stated that petitioners have no records prior to in the computation of mr wright’s stock basis respondent did not allow the carryover of any basis that mr wright may have had in his stock for taxable years preceding it is possible that mr wright had a tax basis in his stock prior to taxable_year however petitioners did not produce any evidence or provide any documentation other than old tax returns without any substantiation of their numeric content to establish the basis of mr wright’s stock the court therefore sustains respondent’s determination that mr wright was not entitled to any carryover_basis in his wright associates stock for taxable years preceding the court also sustains respondent’s determinations that petitioners received income in the amounts of dollar_figure dollar_figure and dollar_figure from wright associates in and respectively c accounting_method an s_corporation may use either the cash receipts and disbursement method cash_method or the accrual_method of accounting with certain limitations see revproc_2002_28 2002_1_cb_815 under the cash_method all items which constitute gross_income are to be included for the taxable_year in which actually or constructively received sec_1 c i income_tax regs expenditures are deducted for the taxable_year in which actually made sec_1_446-1 sec_1_461-1 income_tax regs under the accrual_method income is to be included for the taxable_year when all the events have occurred that fix the right to receive the income and the amount of the income can be determined with reasonable accuracy all_events_test sec_1_446-1 income_tax regs a liability is incurred and taken into account in the taxable_year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability id in determining whether an expense amount has been incurred the all_events_test generally shall not be treated as met any earlier than when economic_performance occurs sec_461 the all_events_test is based on the existence or nonexistence of legal rights or obligations at the close of a particular accounting_period not on the probability--or even absolute certainty--that such right or obligation will arise at some point in the future 90_tc_26 furthermore it is fundamental to the all_events_test that although expenses may be deductible before they have become due and payable liability must first be firmly established this is consistent with our prior holdings that a taxpayer may not deduct a liability that is contingent or contested nor may a taxpayer deduct an estimate of an anticipated expense no matter how statistically certain if it is based on events that have not occurred by the close of the taxable_year citations omitted emphasis added 481_us_239 a deduction shall be taken for the year which is the proper year under the taxpayer’s method of tax_accounting sec_461 it is not entirely clear what method_of_accounting wright associates was using for its and taxable years both cash and accrual_method were checked on schedule b of wright associates’ and forms 1120s mr wright indicated at trial that the returns were in error and that wright associates was on the accrual_method however wright associates had no trade notes or accounts receivables on its balance sheets or schedule l of forms 1120s for or mr wright noted that hypothetically a business could be on the accrual_method and have no trade notes or accounts receivables if they were all paid or collected based on wright associates’ lacking any trade notes or account receivables on its and balance sheets and schedule l of its forms 1120s the court concludes that wright associates despite mr wright’s knowledge of tax and accounting had no consistent method_of_accounting mr wright contends that ms mohr’s claim although not made against wright associates was a liability of that corporation which reduced its income for by dollar_figure and as a result reduced petitioners’ taxable_income by the same amount it is noteworthy that no such liability was reflected on wright associates’ books and tax returndollar_figure nor was any liability attributable to ms mohr’s claim properly deductible for by the corporation or by petitioners under either the cash or accrual_method of accounting under the cash_method no deduction should have been recognized until an amount was paid to ms mohr in no payment by wright associates or mr wright was made to ms mohr under the accrual_method the all_events_test for liabilities was not satisfied in for ms mohr’s claim against mr wright and there was never a claim against wright associates ms mohr did not make a demand for the return of her invested funds from mr wright until january of did not file a formal claim with nasd until date and did not have a fixed legal right to the return of her invested funds until the dispute was resolved in mr wright seeks in the alternative to justify the dollar_figure deduction for as an accrued liability of his own for which he allegedly made a reserve mr wright was not entitled to 21on wright associates’ form_1120s dollar_figure was improperly included in the dollar_figure return and allowance amount listed on line b which was subtracted from gross_receipts or sales on line a the notice_of_deficiency disallowed dollar_figure reducing the return and allowance amount to dollar_figure and eliminating the dollar_figure alleged loan from mr wright shown on wright associates’ books accrue such a deduction under the all events testdollar_figure see hallmark cards inc v commissioner supra pincite united_states v gen dynamic corp supra pincite therefore neither mr wright nor wright associates was entitled to deduct dollar_figure for in respect of ms mohr’s nasd claim accordingly the court sustains respondent’s dollar_figure adjustment to petitioners’ taxable_income for iii offshore accounts and credit card a bank_deposits method a bank deposit is prima facie evidence of income and the commissioner is not required to show a likely source of that income 87_tc_74 the taxpayer bears the burden of showing that respondent’s determination is incorrect rule a 64_tc_651 affd 566_f2d_2 6th cir the bank_deposits method assumes that all money deposited in a taxpayer’s bank account during a given period constitutes taxable_income but the government must take into account any nontaxable source or deductible expense of which it has knowledge 102_tc_632 22no economic_performance within the meaning of sec_461 and the regulations thereunder occurred with respect to the alleged liability during any year in issue also no transfer was made such as would entitle mr wright or wright associates to accrue a contested liability under sec_461 citing 96_tc_858 affd 959_f2d_16 2d cir respondent produced bank deposit records as well as copies of petitioners’ checks showing that petitioners deposited dollar_figure into their leadenhall bank account mr wright had initially told the irs agents assigned to his case that the dollar_figure was a loan from an investor who wanted to remain anonymous petitioners’ reply brief filed with the court further contended that the dollar_figure was a loan and not income at trial mr wright claimed that the six dollar_figure checks totaling dollar_figure represented petitioners’ money but stated i’m not saying they came from previously reported income i’m saying they are not income mr wright additionally stated that the dollar_figure was sent to mr jones and then deposited by mr jones into petitioners’ leadenhall accountdollar_figure mr wright also claimed at trial that he never opened a bank account at leadenhall or obtained a mastercard credit card which the court did not find convincing or credible petitioners did not present any evidence to refute respondent’s determination that the dollar_figure was unreported 23mr wright asserts that petitioners and ms mohr entered into asset management contracts with mr jones that included a best efforts 6-percent return and that mr jones transferred the money from those contracts to clgs the court did not find mr wright’s testimony on this issue to be convincing or credible furthermore petitioners did not provide the alleged contracts or any other evidence regarding such an agreement with mr jones income but instead espoused inconsistent and implausible explanations the court concludes that the dollar_figure deposited by petitioners into their leadenhall bank account was unreported income accordingly the court sustains respondent’s determination on this issue b money and finance regulations regulations prescribe that transactions involving the transfer of more than dollar_figure in monetary instruments at one time from the united_states to a place outside of the united_states or vice versa must be reported to the secretary_of_the_treasury by the individual involved see u s c sec c f_r sec dollar_figure and dollar_figure monetary instruments includes all negotiable instruments such as checks c f_r u violation of the reporting requirements applicable to the exportation or importation of monetary instruments can result in criminal penalties consisting of fines imprisonment or both see u s c sec in response to questioning regarding the avoidance of such reporting requirements mr wright could not explain why he would issue six dollar_figure checks all drawn on the same sun trust bank account over a period of consecutive days all to be deposited on the same day in the bahamas instead of one check for dollar_figure the court concludes that mr wright structured petitioners’ deposit transaction so as to avoid the exportation of monetary instruments reporting requirements and to conceal dollar_figure in income iv penalties and addition_to_tax a burden of production the commissioner bears the burden of production in any court_proceeding with respect to an individual’s liability for penalties or additions to tax sec_7491 to meet this burden the commissioner must present sufficient evidence indicating that it is appropriate to impose the relevant penalty or addition_to_tax 116_tc_438 in instances where an exception to the penalty or addition_to_tax is afforded because of substantial_authority reasonable_cause or similar provisions the taxpayer bears the burden_of_proof with regard to those matters id pincite b sec_6651 addition_to_tax sec_6651 imposes a 5-percent addition_to_tax for each month or portion thereof a required return is filed after the prescribed due_date including extensions not to exceed percent in the aggregate unless such failure_to_file timely is due to reasonable_cause and not due to willful neglect although not defined in the code reasonable_cause is described by the applicable regulations as the exercise of ordinary business care and prudence sec_301_6651-1 proced admin regs see also 469_us_241 w illful neglect is interpreted as a conscious intentional failure or reckless indifference united_states v boyle supra pincite reasonable_cause denotes an absence of fault united_states v boyle supra pincite n a taxpayer must prove that his failure_to_file timely was the result neither of carelessness reckless indifference nor intentional failure id generally factors that constitute ‘reasonable cause’ include unavoidable postal delays death or serious illness of the taxpayer or a member of his immediate_family or reliance on the mistaken legal opinion of a competent tax advisor lawyer or accountant that it was not necessary to file a return 147_f3d_147 2d cir affg tcmemo_1997_24 while the court is sympathetic that mr wright suffered health complications all of these complications occurred after the years in issue mr wright had a stroke in and sought treatment for memory loss in petitioners have not shown reasonable_cause for filing their and tax returns late the court concludes that petitioners are liable for the addition_to_tax pursuant to sec_6651 for and dollar_figure accordingly the court sustains respondent’s determination on this issuedollar_figure c sec_6663 penalty in any case involving the issue of fraud with intent to evade tax respondent bears the burden_of_proof as to that issue sec_7454 the burden_of_proof must be carried by clear_and_convincing evidence rule b sec_6663 imposes a penalty of an amount equal to percent of the portion of the underpayment which is attributable to fraud sec_6663 specifies that if any portion of the underpayment is attributable 24the notice_of_deficiency apparently calculates petitioners’ sec_6651 addition_to_tax based on an date due_date despite petitioners’ failure to reasonably estimate their tax_liability on their request for an extension the notice_of_deficiency calculates petitioners’ sec_6651 addition_to_tax based on an date due_date respondent having granted petitioners’ second request for an extension despite petitioners’ failure to reasonably estimate their tax_liability on their first request for an extension respondent failed to raise these issues in his answer and only subsequently raised them on brief 25the court sustains respondent’s determinations in the notice_of_deficiency see supra note the court notes that because percent is the maximum addition_to_tax allowed under sec_6651 the validity of the extension request is moot for petitioners’ taxable_year petitioners filed their return on date which is more than months late using an date due_date and more than months late using an date due_date the court concludes based on respondent’s granting petitioners’ second request for an extension respondent’s claim in the notice_of_deficiency and respondent’s failure to raise this issue before trial which may have prejudiced petitioners that petitioners are liable for only a 10-percent sec_6651 addition_to_tax for their taxable_year to fraud the entire underpayment shall be treated as attributable thereto except to the extent the taxpayer establishes by a preponderance_of_the_evidence that some part is not due to fraud where taxpayers file a joint_return sec_6663 does not apply to a spouse unless some part of the underpayment is due to the fraud of the spouse sec_6663 respondent must prove on a year-by-year basis by clear_and_convincing evidence that mr wright underpaid his taxes for that year and that some part of that underpayment was due to fraud 94_tc_654 81_tc_640 underpayment_of_tax in satisfying the first prong of the fraud test the commissioner cannot discharge his burden by simply relying on the taxpayer’s failure to prove error in his determination of the deficiency 92_tc_661 53_tc_96 the commissioner’s burden of proving an underpayment_of_tax attributable to unreported and indirectly reconstructed income may be satisfied in either of two ways by proving a likely source of the unreported income or by disproving any alleged nontaxable source dileo v commissioner t c pincite respondent has met his burden for all of the years in issue petitioners and respondent stipulated the amount and source of the distributions that petitioners received from wright associates but failed to include in their income in addition respondent has met his burden of disproving an alleged nontaxable source for the dollar_figure petitioners deposited into their offshore bank account in mr wright initially alleged that the dollar_figure deposited into petitioners’ leadenhall bank account in was nontaxable as it was a loan he claimed at trial that the dollar_figure was in fact petitioners’ money but was nontaxable he also claimed that the dollar_figure was sent to mr jones and that mr jones deposited it into petitioners’ leadenhall bank account mr wright’s numerous explanations are inconsistent accordingly the court concludes that respondent has proved by clear_and_convincing evidence an underpayment of tax--the first prong of the fraud test--for each of the years and fraudulent intent to satisfy the second prong of the fraud test respondent must show that a portion of the underpayment is attributable to fraud for the purposes of sec_6663 fraud which presents a question of fact is defined as intentional wrongdoing by the taxpayer with the specific purpose of avoiding a tax believed to be owed fraud includes conduct intended to conceal mislead or otherwise prevent the collection of such tax 398_f2d_1002 3d cir 91_tc_874 fraud is never presumed and must be established by independent evidence of fraudulent intent petzholdt v commissioner supra pincite recklitis v commissioner supra pincite the taxpayer’s entire course of conduct can be indicative of fraud 56_tc_213 as direct proof of a taxpayer’s intent is seldom available fraud may be established by circumstantial evidence and reasonable inferences drawn from the record stoltzfus v united_states supra pincite dileo v commissioner supra pincite courts have developed a nonexclusive list of factors or badges_of_fraud that support a finding of fraudulent intent see 317_us_492 796_f2d_303 9th cir affg tcmemo_1984_601 although no single factor may be necessarily sufficient to establish fraud the existence of several indicia may be persuasive circumstantial evidence of fraud 732_f2d_1459 6th cir affg tcmemo_1982_603 the badges_of_fraud include understating income maintaining inadequate records failing to file tax returns providing implausible or inconsistent explanations of behavior concealing income or assets failing to cooperate with tax authorities engaging in illegal activities attempting to conceal illegal activities dealing in cash failing to make estimated_tax payments and filing false documents see spies v united_states supra pincite bradford v commissioner supra pincite additional factors to be considered include the taxpayer’s background level of education and prior history of filing proper returns 99_tc_202 the instant case involves many badges_of_fraud accordingly the court concludes that mr wright fraudulently intended to underpay taxes for and notably mr wright is sophisticated in tax matters he is a certified_public_accountant and certified financial planner has a master’s degree in business administration and owns and operates an s_corporation that provides accounting services and tax_advice to its clients additionally mr wright failed to cooperate with the tax authorities mr wright was not a credible witness as he frequently gave inconsistent and implausible answers to questions asked during trial specifically in mr wright concealed income by transferring dollar_figure to petitioners’ offshore bank account mr wright structured petitioners’ dollar_figure deposit transaction specifically to avoid the exportation of monetary instruments reporting requirements additionally mr wright constructed a phony offset of dollar_figure against the gross_receipts of wright associates on form_1120s for further for all of the years in issue petitioners used an offshore credit card to make personal expenditures in order to continue to conceal the dollar_figure in unreported income for taxable years and mr wright understated petitioners’ income by failing to include distributions petitioners received from wright associates which the court concludes is fraudulent in and of itself mr wright also maintained inadequate records for all of the years in issue additionally mr wright failed to make estimated_tax payments for all of the years in issue the court concludes that respondent has proved by clear_and_convincing evidence the second prong of the fraud test for and respondent has shown that at least some part of the underpayment for all of the years in issue is attributable to fraud specifically respondent has shown that petitioners understated their income for all of the years in issue because they fraudulently failed to include in their income distributions from wright associates respondent has also shown that petitioners concealed their unreported income by utilizing an offshore credit card for personal expenditures the court concludes that mr wright’s entire course of conduct relating to petitioners’ offshore bank account and credit card is indicative of fraud mr wright has failed to challenge or explain successfully why respondent’s showing of underpayment_of_tax and fraudulent intent for each of the years in issue is inapplicable or incorrect the court concludes that mr wright is liable for the civil_fraud penalty pursuant to sec_6663 for taxable years and accordingly the court sustains respondent’s determination on this issue v conclusion the court sustains respondent’s determinations regarding petitioners’ deficiencies as adjusted to reflect respondent’s concessions for taxable years and petitioners failed to include in their taxable_income distributions they received from wright associates that exceeded their stock basis as well as dollar_figure they deposited in their offshore_account mr wright was not entitled to a flowthrough deduction of dollar_figure from wright associates for on account of ms mohr’s nasd claim the court sustains respondent’s determination that petitioners are liable for the sec_6651 addition_to_tax for and the court also sustains respondent’s determination that mr wright is liable for the sec_6663 civil_fraud penalty for and to reflect the foregoing and concessions made by respondent decision will be entered under rule
